





SIXTH AMENDMENT TO CREDIT AGREEMENT
This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 13, 2018 (the “Sixth Amendment Effective Date”) among INNERWORKINGS,
INC., a Delaware corporation (the “Borrower”), the Lenders party hereto and BANK
OF AMERICA, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement (as
defined below).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of August 2, 2010 (as previously amended
and modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower is requesting that the Administrative Agent and the
Lenders modify certain provisions of the Credit Agreement; and
WHEREAS, the Administrative Agent, Swing Line Lender, L/C Issuer and the Lenders
party hereto have agreed to amend certain terms of the Credit Agreement on the
terms, and subject to the conditions, set forth below.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Amendments.


(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


(b)    The following sentence is hereby added to the end of Section 6.11 of the
Credit Agreement to read as follows:


As of August 13, 2018, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.


(c)    Section 7.02 of the Credit Agreement is hereby amended to (i) delete the
“and” at the end of clause (e), (ii) to replace the “.” at the end of clause (f)
with “; and” and (iii) to add a new clause (g) to read as follows:


(g)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.









--------------------------------------------------------------------------------





(d)    Section 8.11(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower set forth below to be greater than
the ratio corresponding to such fiscal quarter:
Calendar Year
March 31
June 30
September 30
December 31
2017
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
2018
3.00 to 1.0
4.00 to 1.0
3.00 to 1.0
3.00 to 1.0
thereafter
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0



2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon satisfaction of the following conditions precedent, provided that the
amendment set forth in Section 1(d) shall be deemed to be effective as of June
30, 2018:
(a)Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Loan Parties and the Required Lenders.
(b)Beneficial Ownership Certification. If the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Administrative
Agent and each Lender that so requests shall have received a Beneficial
Ownership Certification in relation to the Borrower.
(c)Attorney Costs. The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (“Attorney Costs”) to the
extent invoiced prior to or on the Sixth Amendment Effective Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


3.    Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Loan Parties
acknowledge and consent to the modifications set forth herein and agree that
this Amendment does not impair, reduce or limit any of their obligations under
the Loan Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Loan Document. Notwithstanding anything herein to the contrary and without
limiting the foregoing, each of the Guarantors reaffirm their guaranty
obligations set forth in the Loan Agreement.
4.    Authority/Enforceability. Each of the Loan Parties represents and warrants
as follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).
(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it.


5.    Representations. The Loan Parties represent and warrant to the Lenders
that the representations and warranties of the Loan Parties set forth in Article
VI of the Credit Agreement are true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.
6.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other electronic imaging
means (i.e., .pdf) shall be effective as an original.





--------------------------------------------------------------------------------





7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the Sixth Amendment Effective Date.
BORROWER:                INNERWORKINGS, INC,
a Delaware corporation
By:        /s/ Charles D. Hodgkins III            
Name:        Charles D. Hodgkins III
Title:        Interim Chief Financial Officer
GUARANTORS:            EYELEVEL, INC.,
an Oregon corporation
By:        /s/ Ed Halla                
Name:        Ed Halla
Title:        Global Managing Director
ADMINISTRATIVE AGENT:        bank of america, n.a.,
as Administrative Agent
By:        /s/ Felicia Brinson            
Name:        Felicia Brinson
Title:        Assistant Vice President
LENDERS:                bank of america, n.a.,
as a Lender, an L/C Issuer and the Swing Line Lender
By:        /s/ A. Quinn Richardson                    
Name:        A. Quinn Richardson
Title:        Senior Vice President
JPMORGAN CHASE BANK, N.A.,
as a Lender
By:        /s/ Jeremy M. Tworek            
Name:        Jeremy M. Tworek
Title:        Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Robert G. Stevens            
Name:        Robert G. Stevens
Title:        Vice President









--------------------------------------------------------------------------------







ASSOCIATED BANK, N.A.,
as a Lender
By:        /s/ Craig Thessin                    
Name:        Craig Thessin
Title:        Senior Vice President
THE NORTHERN TRUST COMPANY,
as a Lender
By:                    
Name:
Title:




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Phillip J. Salter            
Name:        Phillip J. Salter
Title:        Vice President







